Case: 17-10234      Document: 00514312587         Page: 1    Date Filed: 01/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 17-10234
                                                                                 Fifth Circuit


                                  Summary Calendar
                                                                               FILED
                                                                        January 18, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

                                                 Plaintiff-Appellee

v.

MANUEL ESCAMILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-274-2


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Manuel Escamilla, federal prisoner # 08945-062, appeals the district
court’s order denying his motion to correct the record pursuant to Federal Rule
of Criminal Procedure 36. He argues that the district court miscalculated his
total offense level, which resulted in an incorrect amended guidelines range, in
the order granting his 18 U.S.C. § 3582(c)(2) motion. Escamilla also raises




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10234    Document: 00514312587     Page: 2   Date Filed: 01/18/2018


                                 No. 17-10234

sentencing errors based on Mathis v. United States, 136 S. Ct. 2243 (2016), and
Alleyne v. United States, 570 U.S. 99 (2013).
      In cases where there are no factual disputes, we review a district court’s
denial of a Rule 36 motion de novo. United States v. Mackay, 757 F.3d 195,
197 (5th Cir. 2014). Under Rule 36, the district “court may at any time correct
a clerical error in a judgment, order, or other part of the record, or correct an
error in the record arising from oversight or omission.” FED. R. CRIM. P. 36.
However, the rule applies only to clerical errors and not substantive matters.
Mackay, 757 F.3d at 197-200. The record does not reflect that there is any
error, clerical or otherwise, concerning the calculation of Escamilla’s total
offense level.   The proposed change to his total offense level sought by
Escamilla is substantive, rather than clerical, in nature and could not be made
under Rule 36. See Mackay, 757 F.3d at 200; see also United States v. Buendia-
Rangel, 553 F.3d 378, 379 (5th Cir. 2008). Additionally, Escamilla’s Mathis
and Alleyene claims are challenging sentencing errors to which correction
under Rule 36 does not apply. See Mackay, 757 F.3d at 200.
      Accordingly, the district court’s denial of Escamilla’s motion to correct
the record pursuant to Rule 36 is AFFIRMED.




                                       2